DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 6/28/2022, is acknowledged. Claim 1 is amended. Claims 5 – 6 remain withdrawn. Claims 1 – 2 and 4 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.








Claims 1 – 2 are rejected under 35 U.S.C. 103 as being unpatentable over “Comparison of Gas Atomization on A6060 Al Alloy Powders Produced by Internal and External Mixing Type Nozzles”, 2016. IEEE International Conference on Industrial Technology, pp 2157-2162 (“Wang”; of record).
Regarding claim 1, Wang teaches an aluminum particle group composed of aluminum particles (Figs. 13-14).
Wang discloses images of aluminum particles observed by SEM, reading on “in an image of the aluminum particle group, as observed with a scanning electron microscope” (Figs. 13-14).
Further, Wang teaches that the D50 of the aluminum particles can range from 10.38-41.2 μm when using an internal mixing type nozzle, depending on the chosen atomization pressure (P 2160, Col 1, Par 1; Fig. 7), and can range from approximately 25-90 μm when using an external-mixing type nozzle, depending on the chosen atomization pressure (Fig. 4; Table 1). Both ranges fall within the claimed range of “an average particle diameter D50 of 10 μm or more and less than 100 μm”.
Moreover, Wang teaches particle size distributions for both external and internal mixing nozzles wherein the particle diameter volume distribution for the aluminum particles ranges from approximately 2 – 220 μm (Fig. 5), or from approximately 1 – 50 μm (Figs. 9-10). 
With respect to the claimed limitation “A × 3 ≤ B”, focusing on the external mixing nozzle at an atomization pressure of 5 MPa, Fig. 5 of Wang suggests that particles with a diameter of less than 5 μm account for less than approximately 1% of the total volume of particles, and suggests that particles with a diameter of 10 μm or greater account for approximately 90% or more of the total volume of particles (Fig. 5). This teaching falls within the scope of the claim limitation “satisfying A × 3 ≤ B, where A represents the number of aluminum particles having a diameter of less than 5 μm… B represents the number of aluminum particles having a diameter of 10 μm or more…”, as this claim limitation essentially requires the number of particles having a diameter of 10 μm or more to be at least 3 times greater than the number of particles having a diameter of less than 5 μm. 
Additionally, Figs. 9-10, characterizing the use of an internal mixing nozzle at atomization pressures of 0.5 MPa and 0.6 MPa respectively, would both also satisfy the claimed limitation, as it is shown that the particles having a diameter of 10 μm or greater accounts for a much greater fraction of the total volume of particles than the particles having a diameter of less than 5 μm, which in both figures is shown to only account for approximately 1-2% of the total volume of particles.
With respect to the claimed limitation “A < E < B”, focusing on the external mixing nozzle at an atomization pressure of 5 MPa, Fig. 5 of Wang suggests that particles with a diameter of less than 5 μm account for less than approximately 1% of the total volume of particles, that particles with a diameter of 5 μm or greater and less than 10 μm account for approximately 5-9% of the total volume of particles,  and that particles with a diameter of 10 μm or greater account for approximately 90% or more of the total volume of particles (Fig. 5). This teaching falls within the scope of the claim limitation “satisfying A < E < B… where A represents the number of aluminum particles having a diameter of less than 5 μm, E represents the number of aluminum particles having a diameter of 5 μm or more and less than 10 μm, B represents the number of aluminum particles having a diameter of 10 μm or more…”, as this claim limitation requires the number of particles having a diameter of 10 μm or more to be greater than the number of particles having a diameter of 5 μm or greater and less than 10 μm, which in turn must be greater than the number of particles having a diameter of less than 5 μm. 
Additionally, Figs. 9-10, characterizing the use of an internal mixing nozzle at atomization pressures of 0.5 MPa and 0.6 MPa respectively, also both appear to satisfy the claimed limitation, as it is shown that particles having a diameter of 10 μm or greater account for a much greater fraction of the total volume of particles than particles having a diameter of 5 μm or greater and less than 10 μm, which in turn account for a much greater fraction of the total volume of particles than particles having a diameter of less than 5 μm.
With respect to the claimed limitation “D × 2 < C”, Wang goes on to teach that Fig. 5 illustrates two peaks, with the left peak representing the mean particle diameter (A), and the smaller right peak representing collision particles (B) (P 2159, Col 1, Par 3). The second peak is between 100 and 200 μm, which happens when particles collide in the cooling chamber, and these particles are also known as satellite particles. The rest of the aluminum particles are without satellites. In this way, the disclosure of Fig. 5 reads on “satisfying D × 2 < C, where C represents the number of aluminum particles with no satellite, and D represents the number of aluminum particles having satellites” (Fig. 5: A & B; P 2159, Col 1, Par 3). Specifically, it can definitively be determined from Fig. 5 that the amount of particles with no satellite is more than 2 times greater than the amount of particles having a satellite, due to 1) the volume fraction of those particles with no satellite constituting over 50 volume % of the total amount of particles; and 2) the smaller relative size of those particles, implying that an even greater amount of those particles must be present to account for the aforementioned volume percentage.
To that extent, the Examiner notes that Figs. 9 and 10 also satisfy the aforementioned claim limitation, as there is no second peak present in the particle size distribution, implying the absence or negligible presence of particles having satellites. Thus, the inequality D × 2 < C would be satisfied, C representing the number of aluminum particles with no satellite, and D representing the number of aluminum particles having satellites.
Wang is silent as to any particular “average circularity” values for the taught aluminum particle groups. It is noted that the term “average circularity” is defined in the present application as being calculated by observing 10 or more images of one sample to randomly extract 100 or more aluminum particles therefrom. Subsequently, an image analysis is conducted to measure each extracted aluminum particle's area (measured in μm2) and circumferential length (measured in μm). By substituting each measured area's value and each measured circumferential length's value for them in a calculation formula (1), the 100 or more aluminum particles' respective circularities are calculated and their average value is defined as an “average circularity” (Instant Application: [0024]).
                
                    
                        
                            1
                        
                    
                    :
                     
                     
                     
                     
                     
                     
                     
                    c
                    i
                    r
                    c
                    u
                    l
                    a
                    r
                    i
                    t
                    y
                    =
                    4
                    ×
                    π
                    ×
                    
                        
                            
                                
                                    a
                                    r
                                    e
                                    a
                                
                                
                                    
                                        
                                            
                                                
                                                    c
                                                    i
                                                    r
                                                    c
                                                    u
                                                    m
                                                    f
                                                    e
                                                    r
                                                    e
                                                    n
                                                    t
                                                    i
                                                    a
                                                    l
                                                     
                                                    l
                                                    e
                                                    n
                                                    g
                                                    t
                                                    h
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                
            
The Examiner notes that Wang does not apply such an equation to determine the “average circularity” of aluminum particles obtained. However, such a construct appears to be a proprietary property and equation used by Applicant to characterize the sphericity of the claimed aluminum particle group. 
It is noted that Wang does teach that gas atomization is used to produce spherical powders with lower contamination by atomizing the melt with inert gas (P 2157, Col 2, Par 2). Further, Figs. 13 and especially 14 of Wang exemplify obtained aluminum powder which is almost perfectly spherical. As the instant specification discloses that aluminum particles having an average circularity closer to 1.00 tend to be closer to a spherical shape, and Wang desires to produce aluminum particles having a high sphericity, the particles of Wang would be expected to satisfy the claimed limitation of having an average circularity of 0.75 or more, or to have an average circularity range which at least encompasses or overlaps the claimed range. Thus, absent a showing of criticality or unexpected results, a prima facie case of obviousness exists (MPEP 2144.05 I).
The Examiner also must point out that Applicant has provided observed images of inventive example 1 in Figs 4A-9A (Instant Application: [0097]). The Examiner notes that both Figs. 13 and 14 of Wang appear to exemplify particles having a greater sphericity than any of the inventive example particles imaged in Figs. 4A-9A of the present application, which has also stated that the particles of the imaged inventive example 1 have a “circularity” of 0.87 (Instant Application: Table 3). Thus, an ordinarily skilled artisan can reasonably appreciate that the particles of Wang have a circularity of at least 0.87, as they are shown to have a greater sphericity than the particles illustrated in the present application, regardless of formation by an internal (Fig. 14) or external (Fig. 13) type mixing nozzle.
Regarding claim 2, Wang discloses, for example, a D50 of 37.51 μm of the aluminum particles when using a gas pressure of 5.0 MPa and an external-mixing type nozzle (Table 1). Further, Wang teaches that a D50 of 41.2 μm when using a gas pressure of 0.30 MPa and an internal-mixing type nozzle (P 2160, Col 1, Par 1; Fig. 7). Such amounts both fall within the claimed D50 range of 20-60 μm.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over “Comparison of Gas Atomization on A6060 Al Alloy Powders Produced by Internal and External Mixing Type Nozzles”, 2016. IEEE International Conference on Industrial Technology, pp 2157-2162 (“Wang”; of record) in view of US 8894739 (“Johnson”; of record).
Regarding claim 4, Wang is silent as to the angle of repose of the taught aluminum particle groups. 
Johnson teaches a process for improving flow characteristics of metal powders, specifically aluminum powders (4: 23-26). Johnson teaches that flowability is an important characteristic for powders in industrial applications and that a static parameter that correlates to flowability is the angle of repose of a powder pile (l: 28-29; l: 56-57). Further, Johnson teaches that the angle of repose may be minimized by surface modification of aluminum particles with hydrophobic reagents (4: 1-7). Moreover, Johnson teaches that a lower angle of repose differentiates powders with good flowability from ones with a higher angle of repose and bad flowability, and provides examples of aluminum particle groups having an angle of repose from 26.2° to 55.2°, depending upon if those particles were treated with a hydrophobic compound or not (13: 24-30; Table 4). Johnson also teaches that powder with high flowability will have a higher packing and tap density (24: 33-35).
It would have been obvious to an ordinarily skilled artisan to minimize the angle of repose on the aluminum powder group taught by Wang through surface modification by hydrophobic reagents as taught by Johnson, in order to maximize the flowability of the aluminum powder. A powder with high flowability will have a result in a greater packing and tap density.

Response to Arguments


Applicant’s remarks filed 6/28/2022 are acknowledged and have been fully considered. Applicant argues that Wang does not teach the claimed features of “A × 3 < B”, “A < E < B”, and “D × 2 < C” all together. 
	This argument is respectfully found to be unpersuasive. The Examiner has previously refuted arguments with respect to the third allegation in the final rejection mailed 4/29/2022, and that position is maintained. A similar rationale is set forth with respect to the first and second allegations. Just because Wang does not explicitly teach “A × 3 < B”, for example, does not mean that the particle size distribution shown in Fig. 5, as one example, would not satisfy the limitation. Further, Applicant's arguments do not specifically point out how Wang does not satisfy the claimed requirements, and rather simply amount to an allegation of nonobviousness. The Examiner requests Applicant rebut the Examiner's demonstrated prima facie case of obviousness if they disagree with the Examiner's position. 
	Applicant argues further that Figs. 5, 9, and 10 of Wang fail to disclose “D × 2 < C”, as Figs. 9 and 10 lack satellite particles (corresponding to D), and the satellite particles exemplified in Fig. 5 of Wang have a particle size exceeding 100 microns. Applicant argues that due to the large size of these satellite particles, Wang fails to meet the claimed requirement of an average particle diameter D50 of 10-100 microns. 
	This argument is respectfully found to be unpersuasive. The Examiner notes that although the satellite particles in Fig. 5 of Wang do not themselves fall within an average diameter range of 10-100 microns, such a finding does not suggest that Wang does not possess an average particle diameter D50 which would satisfy the claimed requirement of a D50 of 10-100 microns. These satellite particles in Fig. 5 have demonstrably been shown to be in the minority of all particles present, and as such the average particle diameter of all particles would be expected to be much lower than the diameter of these satellite particles in particular. Further, Wang teaches that the D50 of the aluminum particles can range from approximately 25-90 μm when using an external-mixing type nozzle, depending on the chosen atomization pressure (Fig. 4; Table 1). It is noted that Fig. 5 of Wang exemplifies particles made with an external-mixing type nozzle. Further, it is reiterated that Figs. 9 and 10 of Wang also satisfy the claimed requirements, as they exemplify a composition having either no satellite particles or a negligible amount. These positions have been previously set forth in the final rejection mailed 4/29/2022.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0175929 (“Colin”) – additive manufacturing process characterized by use of particulate material having high sphericity and a particular particle size distribution relationship

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735  

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735